Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 28 January 1798
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          
            My Dear Sister
            Atkinson Jan. 28th 1798
          
          I have thought day after day, that another should not pass without writing to my much loved Sister; that tomorrow I should have time, & would devote it, to the effusions of Sisterly affection, but I find each day fraught with its cares, & now more peculiarly so by my dear Betsy Quincy’s being sick with a lung fever, in consequence (I suppose) of a sudden cold. She was voilently seized with a pain in her right-side, & in all her limbs, attended with a distressing stricture upon her Breast, & a constant desire to fetch a long breath— It is three weeks since she has been confined, but not to the bed one day, & has had no regular turn of the fever, but is greatly relieved as to pain, & breathing. I always feel an anxiety when my Friends have pulmonick complaints, & slow intermiting fevers, they often undermine the constitution, & like a worm in the bud destroy unseen— May heaven preserve both her, & me, from so severe a trial, & restore her to health, & usefulness, for at this Juncture she is wanted in the Family more particularly— William at home, & her Sister Mary making silent demands for her assistance, I do everything in my power to get her well, & to comfort them both— We cannot chuse a time to be sick, & we must be patient— though it greviously retards our buisness, & impedes our pursuits— But when I received a Letter from Mrs Smith, accompanied by one line from you, I was determined to break through hymeneal preparations, & every obstacle, to beg you would not make my frequent writing a criterion of my Love, no,—my Sister, rather let me be judged by the thoughts of my Heart, could you discern this, you would here see love, & gratitude ever rising, like an overflowing stream—
          I have the pleasure to tell you, your grandsons behave exceeding well, & are become quite the favourites of the Family. Mr Vose says

William recites, & parsses nicely, rather better than John, he, little dear is seting in one of his Cousins Laps, or curling round Mr Peabody’s Legs half his time, & his Uncle & cousins say he is as “good hearted a Child as ever lived, not a spark of guile in his breast”— They are in fine health, & their Cheeks would vye, with the rose, to the lilly, boys should not have a claim, though I think ours would scarcely be thought too presuming—should they make some pretensions—
          The circumstances of our Family, & its intended connection are peculiar, & were Betsy Quincy well, would afford a fertile subject for her wonted raillery. Sick as she is, it will break out, remarking to her Sister, that even friendship was punctual to the alloted time, but Love, was rapid in its course, had a thousand wings, crying, “O lash thy Steeds, post time away, & haste about my bridal Day” that nothing but fear could detain the Swain, & a dread of the matrimonial Noose—courage—courage my Lad—“all is well, that ends well”—
          The truth is, I really suppose he has by business been necessarily prevented coming the last of November as he designed, & now has written to Mr Peabody that as the season is so far advanced, he hopes to complete his plans by One Journey, instead of two, as he expected when he left us the last of October—
          However, I find to day that Hymens berated has proclaimed at the house of publick worship, Mr & Misses intentions of marriage— I desired to know of Mr Vose whether all, was to be transacted by proxy, like other great Folks, & if he was deputized to stand sponsor? if so, I was glad they had the superior priviledge of seeing each before, that Mr Webster should have no occasion to swear as Henry the 8th did, when Anne of Cleves was presented to this royal Glutton—
          I am sorry that you have been troubled with the Rheumatism, I was in hopes the warmer Climate would prevented it— But changing your dress frequently, & the ceremonies of your Station expose your health, equally with our northern air—
          My William has been with me this vacation, he would have kept School at Lanchester if he had not felt rheumatic complaints, & in his right arm, so that he did not dare to undertake it— I gave him some Salts, & he has been quite free since he has been here, & of the head ake— I presume if he would use stated exercise, & be careful, he would enjoy good health— I find he is enveloped in politicks, & History— The latter is an excellent corner stone, upon which to build the Man, nobly, upon a large Scale, but the former is more

contracted, & moulds only in one shape, designed for a statesman— & as his profession must be determined upon, by circumstances, I cannot but feel concerned to see his eagerness after a newspaper— & his attention engrossed by politicks— I tell him the publick weal will be quite safe without his troubling himself—& this should be an after affair—
          I have not time at present to write to Mrs Smith, if you please to let her know from this Letter how the Children do, you will oblige her, who is at all times, your obliged, & affectionate Sister
          
            Elizabeth Peabody
          
          
            PS— Mr Peabody, presents his respects to the president, & you— William, Betsy, & Abby their duty—
            Mr Peabody received gratefully the attention you shewed him, by sending on the Bills specified in your letter, & likewise your
            
              E Peabody—
            
          
        
        
          I thank you for so kndly remembering William— He says he acknowledged the favour last week.
        
      